Exhibit 10.10
 
File Number: [2009] # 010




Employment Agreement


Party A (Employer): Hunan Xiangmei Food Co., Ltd.
Office Address: 200 Taozhu Road, Wuxi Town, Qiyang County; Tel.:
086-0746-3269828
 
 

Party B (Employee): Jiling Zhou Sex: Male Date of Birth: 10/19/1981     ID No.:
  Ethnic: Han Contact:       1) Mobile:                           2) Home:    
Home Address: #7 Group, Yuantang Village, Qiliqiao Town, Qiyang County, Hunan
Province

 


FULL TIME EMPLOYMENT AGREEMENT
 

Party A (Employer): Hunan Xiangmei Food Co., Ltd.       Party B (Employee):
Jiling Zhou Sex: Male  ID No.:   (Collectively, the parties)      

 
This Agreement is entered into and between the parties, upon friendly
consultations and negotiations under the PRC Labor Law, PRC Employment Agreement
Law and related internal management governance of Party A, on terms and
conditions mutually agreed upon as follows:


1.  
Employment Period:

1)  
Period: 3 years from 03/20/2009-03/19/2012; no probation period.



2.  
Position and Responsibilities:

a)  
Job Title: President

b)  
Responsibility: any required works based on actual business operation demands
and shall accept the tests of Party A



3.  
Discipline and Legal Responsibility:

1)  
Party B shall keep the commercial secret and technology of Party A confidential.

2)  
Follow Party A’s instruction and assignment without condition.

3)  
Duly perform the job responsibility and cooperate with team members; follow the
internal governance.

 
 
1

--------------------------------------------------------------------------------

 
 
4.  
Salary and Benefits:

1)  
Monthly Salary: ￥7,000

2)  
The Company has one day off each week.

3)  
In the event Party A requires for work over time, shall comply with such order
without condition.

4)  
Other benefits are subject to Party A’s profit and shall be determined at Party
A’s sole discretion.

5)  
In the event there is a financial crisis or Party A incurs significant losses,
the above salary and benefits may be reduced upon the agreement between the
parties.



5.  
Amendment, Renewal and Termination

1)  
Any amendment shall be made by written request and the other party shall reply
to such request within 10 business days.  Upon the agreement between the
parties, this Agreement may be amended.  If no agreement can be reached between
the parties, this Agreement shall be continuous in effective.

2)  
Upon the expiration of this Agreement, the parties may renew the employment
agreement upon mutual consents.

3)  
This Agreement shall be terminated at the following conditions:

a)  
Expiration of the employment period.

b)  
Party B’s death.

c)  
Party B’s disability to work.

d)  
Party A’s bankruptcy or liquidation.



6.  
Cancellation:

1)  
Party A has the right to cancel this Agreement at the following terms:

a)  
Within Party B’s probation.

b)  
Party B’s absence without cause for continuous 3 days, or accumulated 5 days
within one year.

c)  
Party B’s severe failure at the work performance, or has caused severe losses to
Party A or a third party.

d)  
Party B’s severe violation of Party A’s internal regulations.

e)  
Party B’s committed crimes and violations of laws.

f)  
Party B’s jail detention or criminal liabilities.

g)  
Party B’s failure to pass the annual inspection.

h)  
Party B’s disqualification on work performance.



7.  
Severance:

1)  
Within the employment period, in the event Party A cancels this Agreement, Party
A shall reimburse Party B reasonable severance pay based on Party B’s employment
times:

a)  
Party A cancels this Agreement without cause.

 
 
2

--------------------------------------------------------------------------------

 
 
b)  
Any materials changes rendering this Agreement un-executable and upon the
parties’ agreement, Party A cancels this Agreement.

c)  
Severance Pay: Upon 1 year full time employment, Party B shall be entitled to a
lump sum severance payment equals to 1 month’s salary.

2)  
Within the employment period, in the event that Party A actually has paid
training costs and expenses for Party B, Party B shall reimburse Party A the
actually paid training costs and expenses at the time of cancellation of this
Agreement by Party B, and Party B shall be responsible for Party A’s any losses
incurred.



8.  
Disputes Resolution:

1)  
Any disputes between the parties under this Agreement shall be resolved through
amicable negotiations in good faith.  In the event that the disputes can not
resolved through negotiation, either party shall have the right to submit the
dispute to local union or the labor arbitration commission at Party A’s
address.  The legal arbitration result shall be binding on the parties.



9.  
Miscellaneous:

1)  
Party B shall inform Party A of his change of address within 3 days.

2)  
Special Clause:

a)  
Party B shall receive the Party A’s inspection and tests and the salary may be
adjusted based on the inspection and tests results.

b)  
[Blank]

Any issues not described herein this Agreement, the parties to follow the
related laws and regulations.
3)  
This Agreement shall be executed in two copies, upon the parties’ following
signatures, each of which shall be deemed original and the parties shall have
one counterpart each.

 
 

Party A (Corporate Seal): [Blank]  Party B: [Individual’s Signature]  
Authorized Signer: [Taiping Zhou]     Agent: [Blank]       Date: 03/20/2009  

 
 
3